Melvin Mayfield, Chief Judge, dissenting. I do not agree with the conclusion of the majority opinion that “given the doctrine of Roaden, the admission of the list of the magazine titles was error warranting ... a reversal and a remand for a new trial for appellants Baird and Heimeyer.” The majority holds that the “list was a part of the unlawful seizure” of forty-seven magazines that the police officers took off the rack of the bookstore when they went there with a warrant to arrest the owner of the store. The magazines were not offered in evidence; and, in my view, the list was not even “seized” much the less part of an “unlawful seizure.” All the police did to obtain the list was to write the titles of the magazines on a piece of paper. They didn’t have to even touch the magazines to do that. They were rightly in the store and they could stand in front of the rack, read the magnificently descriptive titles, and simply write them down. Indeed, without writing anything, the officers would have to remember only a half-dozen words to adequately describe most of the titles. The Roaden case has nothing to do with the admission of the officers’ list into evidence. The “fruit of the poisonous tree” doctrine does not apply here because the list introduced into evidence did not result from an illegal search, seizure, or arrest. Wong Sun v. United States, 371 U.S. 471 (1963). Baird and Heimeyer do not contend that the forty-seven magazines were not obscene. The evidence supports the convictions. I would affirm.